       Case 1:18-cr-00204-NGG-VMS Document 474 Filed 03/13/19 Page 1 of 1 PageID #: 4993



DOCKET NUMBER; CR 18-0204 (NGG)
                                          CRIMINAL CAUSE FOR GUILTY PLEA

Date Received By Docket Clerk:                              Docket Clerk Initials:
BEFORE JUDGE: GARAUFIS DATE: MARCH 13,2019 TIME IN COURT                             HRS       60   MINS
                                              @ 3:00 PM.
1. DEFENDANT: NANCY SALZMAN

Present X Not Present      Custody    Not Custody X
DEFENSE COUNSEL: ROBERT SOLOWAY / DAVID STERN
  FEDERAL DEFENDER:            CJA:                   RETAINED: X


 2. DEFENDANT:
 Present Not Present       Custody    Not Custody

DEFENSE COUNSEL:
  FEDERAL DEFENDER:            CJA:     RETAINED:


3. DEFENDANT:
Present Not Present Custody              Not Custody

DEFENSE COUNSEL:
 FEDERAL DEFENDER: CJA:                 RETAINED:


A.U.S.A.: TANYA HAJJAR / MARK LESKO / MOIRA PENZA / KEVIN TROWEL


COURT REPORTER: GEORGETTE BETTS


INTERPRETER:              LANGUAGE:
X     Change of Plea Hearing {-~UtH-Plea Entered) □ Revocation of Probation contested
□       Arraignment                                        □ Sentencing on a violation
□       Bail Application                                   □ Motion Hearing
□       Violation                                          □ Hearing
□       Status Conference                                  □ Sentencing
□         Bail Violation Hearing                           □ Motion for sentence reduction
□        Curcio Hearing                                    □ Oral Argument
□         Voir Dire Held         □          Jury selection        □ Jury trial
□      Jury Trial Death Penalty □        Sentence enhancement Phase                  □       Bench Trial Begun
Speedy Trial Start:     Speedy Trial Stop:    CODE TYPE: XT
Do these minutes contain ruling($) on motion(s)?      YES                                    NO     X

THE DEFENDANT PLEADS GUILTY TO COUNT ONE OF THE SUPERSEDING INDICTMENT (S-1). THE PLEA PENALTY
SHEET IS MARKED AS COURT EXHIBIT# 1. SENTENCING IS SCHEDULED FOR WEDNESDAY, JULY 10, 2019 AT 11:00
AM.
